July 02, 2010

Mr. Richard J. Karam
Law Office of Richard J. Karam
8118 Datapoint Drive
San Antonio, TX 78229-3268

Mr.  Samuel  V.  Houston  III
Ford & Massey, P.C.
10001 Reunion Place Blvd., Suite 640
San Antonio, TX 78216
Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

RE:   Case Number:  09-0093
      Court of Appeals Number:  04-07-00468-CV
      Trial Court Number:  2005-CI-13102

Style:      SONDRA L. GROHMAN, FORMERLY KNOWN AS SONDRA GROHMAN KAHLIG
      v.
      CLARENCE J. KAHLIG, II; NORTH PARK LINCOLN-MERCURY, INC., NORTH PARK
      LINCOLN-MERCURY, LTD.; NORTH PARK HOLDING, L.L.P.; NORTH PARK LM,
      L.L.C.; KAHLIG ENTERPRISES, INC.; KAHLIG MOTOR, LTD.; KAHLIG MOTOR
      HOLDING, L.L.P.; AND KAHLIG MOTOR MANAGEMENT, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext.  41367.   (Chief
Justice Jefferson and Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |